17-1189-cv
     Riley v. Rivers


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                           SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   8th day of February, two thousand eighteen.
 4
 5   PRESENT:
 6               ROBERT D. SACK,
 7               DEBRA ANN LIVINGSTON,
 8               SUSAN L. CARNEY,
 9                     Circuit Judges.
10   _____________________________________
11
12   BARBARA J. RILEY,
13
14                           Plaintiff-Appellant,
15
16                     v.                                                       17-1189-cv
17
18   PATRICIA RIVERS, AKA PATRICIA A. HAMM, AKA
19   PATRICIA A. ELLIS, FEDERAL NATIONAL
20   MORTGAGE         ASSOCIATION,     MORTGAGE
21   ELECTRONIC REGISTRATION SYSTEMS, INC.,
22   ROBERT HAMM, AKA ROBERT D. HAMM,
23
24                           Defendants-Appellees,
25
26   AAMES FUNDING CORPORATION, CITI MORTGAGE
27   INCORPORATED, JP MORGAN CHASE BANK, N.A.,
28
29                     Defendants.
30   _____________________________________
31
32
 1
 2   For Plaintiff-Appellant:                              Barbara J. Riley, proceeding pro se,
 3                                                         Jacksonville, Florida.
 4
 5   For Defendants-Appellees:                             Curtis V. Trinko, Law Offices of Curtis V.
 6                                                         Trinko, LLP, New York, New York.
 7
 8                                                         Allison M. Funk, Allison J. Schoenthal, Leah
 9                                                         Edmunds, Hogan Lovells US LLP, New
10                                                         York, New York.
11
12                                                         Brian P. Scibetta, Richard P. Haber, Buckley
13                                                         Madole, P.C., New York, New York.
14

15          Appeal from a judgment of the United States District Court for the Eastern District of New

16   York (Irizarry, C.J.; Mann, C.M.J.).

17          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

18   DECREED that the judgment of the district court is AFFIRMED.

19          Plaintiff-Appellant Barbara J. Riley, proceeding pro se, appeals from a March 23, 2017

20   judgment of the United States District Court for the Eastern District of New York dismissing her

21   quiet title, tortious inference with contract, and fraud claims against the defendants. Riley sought

22   to quiet title to real property in Queens, New York, bringing fraud and other claims against various

23   individuals and entities. Riley also alleged that the defendant mortgage lenders had improperly

24   allowed Defendant-Appellee Patricia Rivers to secure loans on the property, which Riley asserted

25   Rivers did not rightfully possess.      The district court dismissed Riley’s Second Amended

26   Complaint for failure to state a claim. In addition to Riley’s appeal, Rivers moves to submit into

27   the record her retainer agreement with her attorneys. We assume the parties’ familiarity with the

28   underlying facts, the procedural history of the case, and the issues on appeal.


                                                      2
 1          We begin with Rivers’s motion to supplement the record on appeal. We will consider

 2   evidence not before the district court in “extraordinary circumstances.” Int’l Bus. Machs. Corp.

 3   v. Edelstein, 526 F.2d 37, 45 (2d Cir. 1975); see Fed. R. App. P. 10(a)(1) (defining the record on

 4   appeal as, in relevant part, “the original papers and exhibits filed in the district court”); Loria v.

 5   Gorman, 306 F.3d 1271, 1280 n.2 (2d Cir. 2002) (“Ordinarily, material not included in the record

 6   on appeal will not be considered.”). Since the retainer agreement Rivers wishes to add to the

 7   record was not before the district court and consideration of the exhibit would make no difference

 8   in our resolution of this appeal, the “extraordinary circumstances” needed to expand the record are

 9   not present. Accordingly, Rivers’s motion to supplement the record on appeal is DENIED.

10          Moving on to the merits of Riley’s appeal, “[w]e review de novo a district court’s dismissal

11   of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual

12   allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.”

13   Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). Upon review, we conclude

14   that the district court properly dismissed Riley’s claims. We affirm for substantially the reasons

15   stated in the magistrate judge’s thorough and well-reasoned September 19, 2016 Report and

16   Recommendation, which was adopted in its entirety by the district court. Additionally, to the

17   extent that Riley alleges that she should have been instructed on how to replead her claims, we

18   discern no error in the proceedings below. Riley twice amended her complaint, and nothing in

19   the record suggests that a third amendment would cure the Second Amended Complaint’s

20   deficiencies. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).




                                                       3
1          We have considered all of Riley’s remaining arguments and find them to be without merit.

2   Accordingly, we AFFIRM the judgment of the district court.

3
4                                              FOR THE COURT:
5                                              Catherine O’Hagan Wolfe, Clerk of Court




                                                  4